IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 75,244


EX PARTE RUSSELL WADE PARRISH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 52149-A IN THE 27TH DISTRICT COURT

FROM BELL COUNTY



 Per curiam.


O P I N I O N 




	This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq..  Applicant was convicted
of possession of a controlled substance and his punishment was assessed at eight years
imprisonment.  No appeal was taken from this conviction.
	Applicant contends that his plea of guilty was involuntary because it was based upon
the promise that this sentence would run concurrently with a pending federal sentence.  The
trial court has entered findings of fact and conclusions of law recommending that relief be
granted.  Specifically, the trial court found that Applicant pleaded guilty pursuant to an
agreement that this sentence would run concurrently with his federal sentence.  The trial
court also found that federal authorities are not allowing the sentences to run concurrently. 
Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in cause number 52149-A in the 27th Judicial District
Court of Bell County is set aside and Applicant is remanded to the trial court to answer the
charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice, and
Pardons and Paroles Divisions.

DO NOT PUBLISH
DELIVERED: September 14, 2005